UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1038


ROBERT DEREK LURCH,

                Plaintiff - Appellant,

          v.

FAYETTEVILLE POLICE DEPARTMENT; THE PANTRY, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00394-BO)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Derek Lurch, Appellant Pro Se.    Christopher M. Hinnant,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Derek Lurch seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his civil action, its order denying his motion to

reopen, and its order denying his motion for reconsideration.

We   dismiss    the    appeal   for   lack       of    jurisdiction         because    the

notice of appeal was not timely filed.

      Parties    are    accorded      30       days    after    the    entry      of   the

district   court’s      final   judgment        or    order    to    note    an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “Lack of notice of

the entry does not affect the time for appeal or relieve-or

authorize the court to relieve-a party for failing to appeal

within the time allowed, except as allowed by Federal Rule of

Appellate Procedure (4)(a).”          Fed. R. Civ. P. 77(d)(2).

      Rule 4(a)(6) of the Federal Rules of Appellate Procedure

permits the reopening of the appeal period if a party has not

received notice of the judgment or order within 21 days after

entry,   but    the    motion   requesting           such   relief    must     be   filed

within 180 days after entry of the judgment or 14 days after the

party received notice of the judgment or order, whichever is

earlier.       Fed. R. App. P. 4(a)(6).                The time requirements of



                                           2
Rule 4(a) are mandatory and jurisdictional.              Bowles v. Russell,

551 U.S. 205, 208-14 (2007).

      The district court’s orders were entered on the docket on

August    1,   2013,   September   23,   2015,    and    November   6,   2015,

respectively.       The notice of appeal was filed on January 6,

2016. *   In the notice, Lurch appears to claim that he was not

contacted      regarding   the   dismissal   of    his    action    in   2013.

However, the 180-day reopening period expired well before Lurch

filed his notice of appeal.          Thus, Lurch is not eligible for

reopening of the appeal period with respect to the August 1,

2013, order.      See Nunley v. City of Los Angeles, 52 F.3d 792,

794-95 (9th Cir. 1995); Hensley v. Chesapeake & Ohio Ry. Co.,

651 F.2d 226, 228 (4th Cir. 1981).           Additionally, there is no

indication from the record that Lurch did not receive notice of

the district court’s September and November 2015 denial orders

within 21 days of their entry.           Lurch further did not move for

an extension of the appeal periods.

      Accordingly, because Lurch failed to file a timely notice

of appeal or to obtain an extension of the appeal periods and is



      *It appears Lurch was incarcerated when he filed his notice
of appeal. Accordingly, for purposes of this appeal, we assume
that the postmark date appearing on the envelope containing the
undated notice of appeal is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                     3
not eligible for a reopening of the appeal periods, we dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4